VAN ORSDEL, Associate Justice.
Relator, Horace G. Anderson, filed a petition in the Supreme Court of the District of Columbia for a writ of mandamus to restore him to his position as a teacher in the public schools, from which he had been dismissed. On the petition, rule to show cause was issued, to which defendants answered. Defendants then moved to dismiss relator’s petition; and from the order sustaining the motion and discharging the rule relator appealed.
It is contended that relator was dismissed from the service without a trial by the board of education, as required by statute. The law provides that no teacher shall be dismissed, except after trial on written charges, with the right, on trial or investigation, to be attended by counsel or friend. By rule of the board it is provided that the complaint shall be countersigned by the superintendent of schools.
[1] It appears that a trial was had at which testimony was taken and at which relator was present with counsel; and the board, by unanimous vote, found relator guilty of the offense charged. But it is urged that the complaint was not countersigned by the superintendent. This defect was waived by relator going to trial without objection. This is but one of the alleged errors which it is sought here to have corrected.
[2] The present proceeding is an attempt to convert mandamus into a proceeding in error to review the action of the board. What*716ever errors the hoard may have committed, it is clear it was acting within the jurisdiction conferred by statute.
“The extraordinary writ of mandamus will not be granted to correct mere errors of judgment committed by the board, so long as it acts within the authority conferred by statute.” Nalle v. Hoover, 31 App. D. O. 311.
Tile judgment is affirmed, with costs.
•Affirmed.